


Exhibit 10.13

 

RESTRICTED STOCK UNIT AWARD

OFFICER

 

(PERFORMANCE BASED)

 

   Award Number:

 

 

 

 

 

 

 

 

 

   Award Date



 

   Number of Units

 

   Final Vesting Date

 

THIS CERTIFIES THAT SureWest Communications (the “Company”) has on the Award
Date specified above granted to [Recipient’s Name] (“Participant”) an award (the
“Award”) to receive that number of restricted stock units (the “Restricted Stock
Units”) indicated above in the box labeled “Number of Units,” each Restricted
Stock Unit representing the right to receive on achieving the performance
targets within the time constraints provided for in the Notice of Grant of
Award, one share of SureWest Communications Common Stock (the “Common Stock”),
plus an additional amount pursuant to Section 1(b), subject to certain
restrictions and on the terms and conditions contained in this Award and the
SureWest Communications 2000 Equity Incentive Plan (the “Plan”), and the Notice
of Grant of Award,  all terms and conditions of which are incorporated herein by
reference.  A copy of the Plan is available upon request.  In the event of any
conflict between the terms of the Plan and this Award, the terms of the Plan
shall govern.  Any terms not defined herein shall have the meaning set forth in
the Plan.

 

1.                                                                                      
Rights of the Participant with Respect to the Restricted Stock Units.

 

(a)                                  No Shareholder Rights.  The Restricted
Stock Units granted pursuant to this Award do not and shall not entitle
Participant to any rights of a shareholder of Common Stock.

 

(b)                               Additional Restricted Stock Units.  As long as
Participant holds Vested Restricted Stock Units granted pursuant to this Award,
the Company shall credit to Participant, on each date that the Company pays a
cash dividend to holders of Common Stock generally, an additional number of
Restricted Stock Units (“Additional Restricted Stock Units”) equal to the total
number of whole Vested Restricted Stock Units and Additional Vested Restricted
Stock Units previously credited to Participant under this Award multiplied by
the dollar amount of the cash dividend paid per share of Common Stock by the
Company on such date, divided by the Fair Market Value of a share of Common
Stock on such date.  Any fractional Restricted Stock Unit resulting from such
calculation shall be included in the Additional Restricted Stock Units.  A
report showing the number of Additional Restricted Stock Units so credited shall
be sent to Participant periodically as determined by the Company.  The
Additional Restricted Stock Units so credited shall be subject to the same terms
and conditions as the Restricted Stock Units to which such Additional Restricted
Stock Units relate.

 

1

--------------------------------------------------------------------------------


 

(c)                                Conversion of Restricted Stock Units;
Issuance of Common Stock.  Shares of Common Stock shall be issued to Participant
to the extent of the vesting of the Restricted Stock Units only upon the
Participant’s “separation from service” (within the meaning of Section 409A of
the Internal Revenue Code (the “Code”)and applicable regulations) and in no
event earlier than six months after separation of service or such other period
as necessary to comply with Section 409A and applicable regulations of the
Internal Revenue Code.  Neither this Section 1(c) nor any action taken pursuant
to or in accordance with this Section 1(c) shall be construed to create a trust
of any kind.  The value of any fractional Restricted Stock Unit or Additional
Restricted Stock Unit shall be paid in cash in accordance with the foregoing
timing rules.

 

2.                                                                                      
Vesting. The shares vest in installments upon achieving the performance targets
within the time constraints provided for in the Notice of Grant of Award,
provided the eleven day average closing stock price for the period commencing
five days before the Target Date, and ending five days after the Target Date,
equals or exceeds the amounts set forth opposite the Target Date (Metric), or,
at any later Target Date, if the Metric is achieved at such later Target Date as
determined in the same manner, but in no event shall any shares corresponding to
a Target Date vest prior to such corresponding date.  Vesting is subject to all
other terms and conditions of this Award,  and the restrictions with respect to
the Restricted Stock Units shall lapse, on vesting..

 

3.                                                                                      
Forfeiture or Early Vesting Upon Termination of Service.

 

(a)                                  Termination of Service Generally.  If,
prior to vesting of the Restricted Stock Units pursuant to Section 2 or 3,
Participant ceases to serve as an employee of the Company, for any reason
(voluntary or involuntary) other than death, permanent long-term disability or
Retirement (as defined below), or a Qualifying Termination pursuant to any
Change in Control as defined in any Change in Control Agreement between
Participant and the Company (in which event benefits will be determined by such
Agreement) then, except as otherwise set forth in this Section 3, Participant’s
rights to all of the unvested Restricted Stock Units shall be immediately and
irrevocably forfeited, including the right to receive Additional Restricted
Stock Units.

 

(b)                                 Death or Permanent Long-Term Disability.  If
Participant dies while serving as an employee of the Company or its
subsidiaries, or if Participant’s service is terminated due to a permanent
long-term disability which renders Participant incapable of performing his or
her duties, then all unvested Restricted Stock Units shall become immediately
vested and exercisable, and the restrictions with respect to all of the
Restricted Stock Units shall lapse, as of the date of such long-term disability
or death, except that no distribution shall be permitted except as necessary to
comply with Section 409A and applicable regulations of the Internal Revenue
Code, including all applicable definitions relating to death and disability.  No
transfer by will or the applicable laws of descent and distribution of any
Restricted Stock Units that vest by reason of Participant’s death shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the committee of the Board of Directors administering the Plan (the
“Committee”) may deem necessary to establish the validity of the transfer.

 

2

--------------------------------------------------------------------------------


 

4.                                                                                      
Restriction on Transfer.  The Restricted Stock Units and any rights under this
Award may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant otherwise than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company.  No transfer by will or the applicable laws of descent and distribution
of any Restricted Stock Units upon Participant’s death shall be effective to
bind the Company unless the Committee shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
committee of the Board of Directors administering the Plan (the “Committee”) may
deem necessary to establish the validity of the transfer.  Notwithstanding the
foregoing, Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of Participant
and receive any property distributable with respect to the Restricted Stock
Units upon the death of Participant.

 

5.                                                                                      
Adjustments to Restricted Stock Units.  In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award
(including, without limitation, the benefits or potential benefits of provisions
relating to the vesting of the Restricted Stock Units), the Committee shall, in
such manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, make
adjustments to the Award, including adjustments in the number and type of shares
of Common Stock Participant would have received upon vesting of the Restricted
Stock Units; provided, however, that the number of shares into which the
Restricted Stock Units may be converted shall always be a whole number.

 

6.                                                                                      
Income Tax Matters.

 

(a)                                In order to comply with all applicable
federal and state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.

 

(b)                                 In accordance with the terms of the Plan,
and such rules as may be adopted by the Committee under the Plan, Participant
may elect to satisfy Participant’s federal and state income tax withholding
obligations arising from the receipt of, or the lapse of restrictions relating
to, the Restricted Stock Units, by (i) delivering cash, check (bank check,
certified check or personal check) or money order payable to the Company,
(ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes, or (iii) delivering to the Company shares of Common Stock already owned
by Participant having a Fair Market Value equal to the amount of such taxes. 
Any shares already owned by Participant referred to in the preceding sentence
must have been owned by Participant

 

3

--------------------------------------------------------------------------------


 

for no less than six months prior to the date delivered to the Company if such
shares were acquired upon the exercise of an option or upon the vesting of
restricted stock or other restricted stock units.  The Company will not deliver
any fractional share of Common Stock but will pay, in lieu thereof, the Fair
Market Value of such fractional share.  Participant’s election must be made on
or before the date that the amount of tax to be withheld is determined.

 

7.                                                                                      
Miscellaneous.

 

(a)                                  This Award does not confer on Participant
any right with respect to the continuance of any relationship with the Company
or its subsidiaries, nor will it interfere in any way with the right of the
Company to terminate such relationship at any time.

 

(b)                                 The Company shall not be required to deliver
any shares of Common Stock upon vesting of any Restricted Stock Units until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) or
rules under the Internal Revenue Code, including 409A, as may be determined by
the Company to be applicable are satisfied.

 

(c)                                  An original record of this Award and all
the terms hereof, executed by the Company, is held on file by the Company.  To
the extent there is any conflict between the terms contained in this Award and
the terms contained in the original held by the Company, the terms of the
original held by the Company shall control.

 

(d)                                 The Plan Administrator has discretionary
authority with respect to the construction and interpretation of this Award
including in determining and deciding whether the performance targets have been
achieved and if so, when they have been achieved, and the timing of payments as
necessary or required under Internal Revenue Code 409A.  In any dispute between
or among Participant, the Committee, Board, Plan Administrator, Beneficiary or
Alternate Payee, the court or arbitrator or other decision-maker with authority
to resolve the dispute shall defer to the Plan Administrator’s construction or
interpretation of the Award. Similarly, the decision-maker shall defer to any
findings of fact by the Plan Administrator or other determination with respect
to the Participant’s, Beneficiary’s or Alternate Payee’s entitlement to benefits
hereunder.

 

* * * *

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and this Restricted Stock Unit
Award.

 

 

 

RECIPIENT:

 

SUREWEST COMMUNICATIONS,

 

 

a California corporation

 

 

 

 

 

By:

 

[Type in Name]

 

 

Name, Title

 

 

 

Date:

 

 

 

 

4

--------------------------------------------------------------------------------
